Citation Nr: 0300946	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

What evaluation is warranted for a chronic low back strain 
from March 24, 2000?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 
1994 to March 2000.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, in pertinent part granting 
service connection for chronic low back strain and 
assigning a 10 percent evaluation for that disorder. 

The Board notes that at a July 2000 VA neuropsychiatric 
examination the examiner assessed a possible chronic 
depressive disorder as causative of the veteran's sleep 
difficulties, and suggested the possibility of a bipolar 
disorder.  The Board does not have jurisdiction of this 
implied issue of entitlement to service connection for a 
psychiatric disorder.  This matter is, however, referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's chronic low back strain results in a 
slight limitation of motion, but with pain and loss of 
functional endurance resulting in a disability equivalent 
to that of moderate limitation of motion of the lumbar 
spine. 

2.  The veteran's chronic low back strain does not result 
in listing of the whole spine, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of these 
with abnormal mobility on forced motion.   The disorder 
also does not result in severe limitation of low back 
motion, or equate to a severe lumbosacral strain or severe 
limitation of low back motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no more are met 
from March 24, 2000, for a chronic low back strain.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes  5292, 5925 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, 
VA promulgated regulations codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The provisions of 
these regulations apply to this claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran was afforded notice of the VCAA and of the 
assistance VA provided him in developing his claim, in a 
November 2000 statement of the case, as well as in a July 
2002 letter specifically addressing applicability of the 
VCAA to his increased rating claim.  He was afforded VA 
examinations in June 2000 addressing his lumbosacral 
strain, and the veteran's service medical records were 
associated with the claims folder and were reviewed as 
part of the evidentiary record supportive of the claim.  
In July 2002, the veteran was also requested to identify 
any additional records that may assist him in furtherance 
of his claims, however, he did not report that any 
additional pertinent records remain left to be obtained. 

Because no additional evidence has been identified as 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, as noted above, the veteran was specifically 
notified in the November 2000 statement of the case that 
ultimately it was his responsibility to support his claim 
with appropriate evidence.  He has not identified any 
other evidence that is not now of record.  Thus, in the 
absence of the veteran identifying additional evidence 
that is not currently of record, the Board finds that 
providing further notice of what the veteran has already 
been informed of would be an inappropriate expenditure of 
already scarce resources.  The duty to assist and notify 
the veteran has been satisfied.  See generally, 38 
U.S.C.A. § 5103A.

Further, the Board has reviewed the medical statements of 
treating service physicians as well as statements of VA 
medical examiners in June 2000, and finds that these 
provide sufficient evaluation of the veteran's lumbosacral 
strain for rating purposes, including consideration of 
such factors as painful motion as described in 38 C.F.R. 
§ 4.59, and functional loss in the use of joints under 
38 C.F.R. §§ 4.40, 4.45, including functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.  See generally, DeLuca v. Brown,  8 Vet. 
App. 202 (1995).   Upon VA examinations in June 2000 the 
claims folder was present for review.

Low Back Disorder

The veteran contends, in effect, principally based on pain 
and fatigue on use due to pain, that his lumbosacral 
strain warrants a higher disability rating than the 10 
percent assigned from the March 24, 2000 date of service 
connection.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of 
motion, the Board must consider an increased schedular 
rating based on functional loss due to pain on undertaking 
motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The rating assigned in this case is from the initial 
rating following the grant of service connection.  As 
such, the Board's decision encompasses the entire time 
period, and will consider whether "staged ratings" are for 
application during any part of the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Limitation of motion of the lumbar spine is ratable under 
Diagnostic Code 5292.  Under that code, where there is 
slight limitation of motion, a 10 percent evaluation is 
assigned.  Where there is moderate limitation of motion a 
20 percent rating is assigned.  Where there is severe 
limitation of motion a 40 percent rating is assigned. 
38 C.F.R. §  4.71a, Diagnostic Code 5292.  

Lumbosacral strain manifested by characteristic pain on 
motion warrants a 10 percent rating.  Lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilaterally, in standing position, 
warrants a 20 percent evaluation.  A severe lumbosacral 
strain, with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5295.

At a June 2000 VA general examination the examiner noted 
that the veteran injured his low back when diving off a 
submarine in April 1997, with a history thereafter in 
service of treatment for complaints of low back pain, 
which was then generally assessed as musculoskeletal low 
back pain.  It was also recorded that a service medical 
board ultimately found him fit for duty. 

At a June 2000 VA musculoskeletal examination it was noted 
that the veteran injured his low back in diving incidents, 
with persistent pain thereafter.  A history of constant 
low level low back pain, aggravated by increased activity, 
was recorded.  At the examination the veteran complained 
that his low back pain limited his activities, and 
endurance, with increased pain upon prolonged activity and 
aggravation of the condition with heavy lifting.  He 
reported attempting to avoid medication by limiting his 
activities.  The examiner noted that lumbosacral X-rays 
and a bone scan were negative.  The veteran reported that 
he currently did not do any heavy lifting, and that his 
low back was slowly improving.  Upon examination the 
veteran was in not in acute distress.  Spine curvature was 
normal.  There was tenderness to palpation of the 
lumbosacral paraspinal muscles.  Range of motion of the 
low back did not produce pain on forward flexion until 70 
degrees, with the veteran able to further flex to 90 
degrees with pain.  Extension from the flexed position 
produced only momentary pain upon return to zero degrees.  
The veteran could then extend painlessly from zero until 
22 degrees, at which point pain was again produced.  The 
veteran rotated normally without pain.  Lateral bending 
was limited by pain at 38 degrees on the left and 32 
degrees on the right.  The veteran denied any radicular 
pain extending into the legs.  The assessment was chronic 
low back strain with myofascial pain syndrome, loss of 
range of motion, pain, and decreased activity and 
endurance due to pain with associated increased pain from 
heavy lifting or prolonged standing.

The June 2000 VA musculoskeletal examination findings are 
entirely consistent with the veteran's service examination 
and treatment records.

Based on the above medical findings, the Board notes that 
the veteran's limitation of lumbar motion, lumbosacral 
pain, and limitations of endurance due to pain are 
equivalent to a 20 percent evaluation based on moderate 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  While demonstrated motion upon examination 
showed only slight limitation of motion, limitations in 
endurance and lifting elevate the equivalent rating from 
10 percent to 20 percent, based on such factors within 
38 C.F.R. §  4.40, 4.45 as functional loss due to pain on 
undertaking motion, weakened movement, and fatigability.  
DeLuca.  These pain-related criteria do not, however, 
indicate a severe limitation of motion as to warrant a 40 
percent evaluation.  38 C.F.R. §  4.40, 4.45, 4.71a, 
Diagnostic Code 5292; DeLuca.  The preponderance of the 
evidence is against the assignment of the next higher, 40 
percent rating on that basis.  

Further, a severe lumbosacral strain has not been 
demonstrated.  There is no showing of listing of the whole 
spine, positive Goldthwait's sign, osteoarthritic changes, 
narrowing or irregularity of joint spaces, or abnormal 
mobility on forced motion.  To the contrary, X-rays were 
normal and motion was generally normal with the exception 
of limitations as noted above.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent.  38 C.F.R. §  4.71a, Diagnostic Code 
5295.  Pain or disability due to pain resulting from the 
veteran's low back disorder, including pain on use, or 
resulting weakened movement, fatigability, and 
incoordination, does not result in the equivalent 
disability to severe lumbosacral strain.  38 C.F.R. 
§ 4.40, 4.45, 4.71a, Diagnostic Code 5295; DeLuca.  

As June 2000 VA musculoskeletal examination findings, 
inclusive of normal X-rays and bone scans and absence of 
radicular complaints, demonstrate, consideration of 
intervertebral disc syndrome is not indicated in this 
case.  See 38 C.F.R. §  4.71a, Diagnostic Code 5293 (2002) 
(intervertebral disc syndrome characterized by symptoms 
compatible with sciatic neuropathy with lower extremity 
muscular or neurological signs or symptoms).  
 
Under the provisions of Fenderson, consideration of 
whether a staged initial rating is warranted is to be 
undertaken.  In this case, it is the conclusion of the 
Board that a 20 percent rating should be assigned from 
March 24, 2000, with no staged ratings.  The veteran was 
afforded VA examinations shortly after his separation from 
service in March 2000, and the claims folder is devoid of 
medical evidence indicating a change in the veteran's low 
back condition during the brief period between that 
service separation and the present.  


ORDER

A 20 percent rating is granted for a chronic low back 
strain from March 24, 2000, subject to the law and 
regulations governing the payment of monetary awards.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

